Citation Nr: 0110450	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-01 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971, including service in the Republic of Vietnam from May 
1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims of entitlement to service 
connection for PTSD and for a nervous disorder.  The veteran 
perfected a timely appeal of the PTSD determination to the 
Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements, the veteran reports having 
experienced combat and non-combat related stressors while 
serving in Vietnam, which is consistent with a unit 
certificate indicating that he participated in combat while 
stationed in Vietnam.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressful experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for 
complaints or treatment of psychiatric problems, and at 
service separation he was found to be psychiatrically normal.  
In addition, his service personnel records show that he 
served in Vietnam from May 1970 to December 1970 with the 
196th Aviation Company and thereafter with the 10th Aviation 
Battalion, until his departure from Vietnam in April 1971; 
both these units were components of the 1st Aviation Brigade.  
In addition, his DD Form 214 reflects that his military 
occupational specialty (MOS) was truckmaster (truck driver).

In numerous statements in support of this claim, the veteran 
essentially asserts that service connection is warranted for 
PTSD because he has this disorder as a result of combat and 
non-combat experiences that took place while he was serving 
in the Republic of Vietnam.  With regard to the former, he 
reports that he was subjected to hostile enemy fire on 
numerous occasions.  These circumstances included while 
serving as a door gunner on a Chinook helicopter with the 1st 
Aviation Brigade, while driving on a truck in a convoy, and 
while walking the perimeter of the base with guard dogs.  In 
addition, the veteran points out that he was awarded a 
"Vietnam Combat Certificate," which, he maintains, 
constitutes prima facie evidence that he participated in 
combat.  In this regard, he also notes that he is a recipient 
of the Army Commendation Medal, and that the official 
announcement of that award reflects that he served in a 
combat unit, which he also argues supports his contention 
that he has PTSD due to combat service in Vietnam.  In 
addition, his representative reiterated the veteran's 
contention that he participated in combat and maintained that 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) were applicable to this case.

With regard to the veteran's alleged non-combat stressors, he 
reports witnessing two fellow soldiers die while visiting a 
civilian residence as well as the death of another serviceman 
in a jeep accident.  The veteran also described an incident 
in which a fellow soldier and a dog fell into a punji pit.  
In addition, although not specifically asserted as a 
stressor, the veteran states that he was motivated to seek 
service in Vietnam because his best friend during childhood 
was killed in action there.  

The veteran filed his initial claim for VA compensation 
benefits at the RO&IC in March 1997.  Annexed to his 
application were pertinent private hospitalization reports, 
dated in March 1980 and August 1989; a copy of his unit 
award; and a statement describing some of the stressors noted 
above.  

The March 1980 report shows that the veteran was treated for 
approximately three weeks at the Northwestern Institute of 
Psychiatry (Northwestern).  The report reflects that the 
veteran was referred there from the Abingdon MHC (Mental 
Health Center), where he was diagnosed as a "depressive 
alcoholic."  According to the report, the veteran "strongly 
disagreed" that he was an alcoholic and provided a history 
of serving in Southeast Asia, during which time he 
"occasionally" used marijuana.  In addition, the veteran 
acknowledged drinking as little as two cans to as much as two 
six-packs of beer in a single day and explained that he did 
so in an effort to fall asleep.  The veteran reported that, 
prior to his enlistment and subsequent experiences in 
Vietnam, he did not recall being depressed.  He indicated, 
however, that since his return to the United States, he "did 
not seem that way."  The psychiatrist noted that the veteran 
did not make any particular connection between his time in 
the military and the onset of his depression, but was aware 
that they were simultaneous.  

A mental status examination revealed that the veteran had a 
very flat affect and the examiner described his delivery as 
"monotonous."  In addition, his mood was characterized as 
"one of sadness and resignation"; the physician reported 
that the veteran's mood was only slightly uplifted when 
disputing the notion that he was an alcoholic.  In addition, 
the veteran described his spouse as his "childhood 
sweetheart" but said that they had marital problems that 
eventually led to their separation.  The examiner stated that 
the veteran gave a "poor account of himself."  The 
examination also disclosed that his intellect was unimpaired.  
The physician further stated that the veteran's orientation 
in three spheres and memory were difficult to assess due to 
his general evasiveness.  Finally, the examiner reported that 
the veteran's only physical problem was his alcohol use, 
which the veteran reiterated was related to his efforts to 
fall asleep.  The diagnosis at discharge was neurotic 
depression with habitual alcohol abuse.

The August 1989 report, which shows that the veteran was 
treated at Northwestern for almost six weeks for psychiatric 
problems, also reflects that it was the veteran's third 
admission to that facility.  The veteran complained of having 
severe anxiety and depression as well as an inability to 
sleep without the benefit of medication.  The mental status 
examination revealed that the veteran looked "dejected" 
with "obvious psychomotor retardation."  His attention and 
concentration were impaired, although his memory was intact.  
In addition, the examiner described him as alert but with 
minimal motor activity.  The veteran's thought processes were 
normal and he denied having hallucinations or delusions; 
however, he acknowledged having suicidal ideation.  The 
diagnoses at discharge were major depression and "past" 
alcohol abuse.

As noted above, the veteran was awarded a "Vietnam Combat 
Certificate," by the 1st Aviation Brigade.  That certificate, 
which was signed by both his Commanding General as well as 
his Commanding Officer, indicates that it was awarded "for 
service in combat as a member of the Golden Hawks."  
Thereafter, in June and July 1997 statements, the veteran 
reported suffering from recurrent nightmares, flashbacks and 
intrusive thoughts of his Vietnam experiences.  In addition, 
he indicated that he had been receiving treatment for his 
psychiatric problems since approximately 1971.  Further, the 
veteran stated that he was currently under the care of a Vet 
Center psychologist, whom he identified.  He also submitted a 
May 1997 statement prepared by Dr. Robert J. Capra, who 
indicated that the veteran was taking two medications to 
treat his depression; the physician further noted that the 
veteran suffered from alcohol abuse.

In June 1997, the veteran was afforded a formal VA 
psychiatric examination.  During the interview, he reported 
having had psychiatric treatment "off and on" since 
approximately 1972.  In addition, the veteran stated that he 
had been hospitalized to treat the disability, most recently 
in the late 1980s, and that during that time he had received 
electric shock treatments.  He also reported a history of 
relatively substantial alcohol use since his discharge; he 
indicated that he drank several beers to medicate himself 
"nightly"; the veteran stated that his alcohol consumption 
did not interfere with his work and that it relaxed him and 
allowed him "some degree of sleep."  

The physician indicated that the veteran presented with many 
symptoms of PTSD.  In this regard, he noted that the veteran 
complained of having frequent nightmares involving "combat-
like" situations as well as daily intrusive thoughts of his 
Vietnam experiences.  He added that they made him feel as if 
he were back in combat.  As a result, the veteran avoided 
stimuli that reminded him of Vietnam.  In addition, the 
physician reported that the veteran had complete indifference 
and lack of interest in recreational or pleasurable 
activities and that he was unable to form close or intimate 
social relationships.  The examiner also stated that the 
veteran had difficulty falling asleep.

The physician noted that the veteran reportedly sought 
military service in Vietnam because a close childhood friend 
had been killed in action there.  The veteran indicated that 
he served as a door gunner in Vietnam.  In addition, he 
reported as in-service stressful experiences the death of a 
fellow serviceman in a jeep explosion and the deaths of two 
soldiers at a civilian residence; with respect to the latter 
event, he indicated that he still recalled the "girls 
screaming."  The mental status examination revealed that the 
veteran was obviously depressed but there was no evidence of 
a formal disorder of thought, hallucinations or delusions.  
In addition, the physician indicated that the veteran 
exhibited a "rather fixed affect" throughout the interview.  
The diagnosis was PTSD.

In an October 1997 rating action, the RO&IC denied service 
connection for PTSD on the bases that he had no medals, 
badges or citations denoting participation in combat; that 
his service personnel records showed only that he had served 
as a clerk and truck driver; and that the record contained no 
evidence establishing the occurrence of the veteran's claimed 
stressors.

The veteran filed a NOD and in November 1998 the RO&IC wrote 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to corroborate the veteran's 
alleged in-service stressors; the USASCRUR provided an 
interim response later that same month.  In a further effort 
to assist the veteran, the RO&IC also sought to associate 
with the claims folder additional records of the veteran's 
reported treatment for psychiatric disability.

Thereafter, in February 1999, the veteran was afforded a 
second VA psychiatric examination, which was conducted by the 
physician who had evaluated him in November 1997.  At the 
outset of his report, the examiner noted that he had reviewed 
the veteran's claims folder.  In doing so, he observed that 
the veteran had previously been diagnosed as having major 
depression and neurotic depression.  In addition, he 
indicated that the medical evidence "made note of the fact 
that this individual's difficulties appear to have begun 
promptly upon his return from military service."  

The physician noted that, in his prior report, he had opined 
that the veteran had PTSD as a result of his military service 
and combat duty in Vietnam.  Based on his review of the 
claims folder, the examiner indicated that the veteran had 
had ongoing psychiatric treatment on both an inpatient and 
outpatient basis.  He also observed that the veteran was 
currently treating his psychiatric problems with medication 
prescribed by his family physician; he also noted that he was 
receiving psychotherapy.  

The physician described the veteran as cooperative throughout 
the interview.  In addition, the examiner characterized the 
veteran's mood as "obviously depressed" and reported that 
he was "obviously" apprehensive.  The mental status 
examination revealed no evidence of a formal thought 
disorder, hallucinations or delusions. Based on the 
physician's review of the claims folder, including his prior 
clinical findings, together with his impressions from the 
second interview, he stated that he "continued to confirm a 
diagnosis of PTSD" that was an ongoing problem since the 
veteran's discharge from military service.  In addition, he 
reported that the veteran's depressed mood and need for 
inpatient care for major depression did not alter his 
diagnosis; the examiner explained that the veteran's PTSD was 
an essential contributing factor to the more severe episodes 
of his depression.

Also of record is a report prepared by the veteran's treating 
Vet Center psychologist.  At the outset of his undated 
report, the examiner indicated that he had seen the veteran 
once in February 1997 and thereafter on two occasions the 
following month.  The psychologist noted that another 
counselor at the Vet Center had referred him to his care.  In 
addition, he noted that the veteran was seeking VA 
compensation benefits.  The examiner reported that the 
veteran provided a history of having been depressed since 
returning from Vietnam and that he had been hospitalized to 
treat his psychological problems.  The psychologist also 
noted that the veteran reported a history of having receiving 
electroconvulsive therapy (ECT) as well as a significant 
history of substance abuse.

The veteran stated that his memory was impaired and he 
attributed this problem to the ECT.  With regard to his 
military service, the veteran provided a history of having 
served as a door gunner and that he also worked in a truck 
convoy.  In addition, he indicated that a childhood friend 
was killed in Vietnam and that his death prompted him to seek 
service in Vietnam.  The veteran also reported an incident 
that took place in a brothel; he said that while there with 
fellow soldiers, it was attacked by North Vietnamese Army 
troops who killed them.  With regard to his substance abuse, 
the veteran reported that he continued to consume alcohol on 
an almost daily basis but that he "had it under control."  

The examiner stated that the veteran presented with a 
serious, somber countenance.  In addition, he made occasional 
eye contact, spoke in "a monotone" and appeared to be in 
considerable distress.  The veteran reported having anger 
problems as well as depression.  Further, he said that he had 
been employed since his return from Vietnam.  The 
psychologist's impression was that the veteran suffered from 
chronic, severe, PTSD, as well as major depressive disorder.  
He recommended that the veteran enroll in a VA PTSD treatment 
program; he also diagnosed the veteran as suffering from 
alcohol abuse.

Further Vet Center records and reports show that the veteran 
continued to receive regular treatment at that facility from 
March 1997 to March 1999.  The entries reflect complaints and 
treatment for psychiatric symptoms that are consistent with 
that discussed above.  The reports also show that the veteran 
was diagnosed as having PTSD, major depressive disorder and 
alcohol abuse.

In addition, in an October 1999 report, the USASCRUR 
indicated that it was not provided sufficiently specific 
information to verify the veteran's claimed stressors.  The 
USASCRUR, however, enclosed an extract concerning the 10th 
Aviation Battalion, which it described as a "combat" unit, 
and noted it was the second one with which the veteran was 
assigned during his service in Vietnam.  In addition, the 
USASCRUR confirmed that the individual whose hostile death in 
Vietnam the veteran reported prompted his desire to serve 
there was killed in action on September [redacted], 1968.  The 
USASCRUR also provided supporting materials for the veteran's 
unit.  Also enclosed was the casualty report relating to the 
death of the veteran's reported childhood friend in 1968.

In July 2000, the veteran testified at a hearing conducted 
before a hearing officer at the RO&IC.  During the hearing, 
the veteran reported that he served in combat while in 
Vietnam.  In this regard, the veteran reiterated that his 
base was regularly subjected to hostile enemy fire, and he 
specifically noted that he was exposed to these attacks while 
walking around the perimeter of the base.  In fact, he said 
that, on one occasion, a rocket landed within a few feet of 
where he was positioned.  He also stated that he had served 
as a door gunner on a Chinook helicopter and that he worked 
on a truck convoy that was attacked.  In addition, the 
veteran referred to his unit citation, as well as his receipt 
of the Army Commendation Medal, as proof that he had 
participated in combat during his Vietnam service.   

In October 2000, the veteran submitted a copy of the April 
1971 General Order announcing his award of the Army 
Commendation Medal.  The document reflects that it was 
awarded for "meritorious service in connection with military 
operations against a hostile force."  It describes the 10th 
Aviation Battalion as a combat unit, and indicates the 
veteran was assigned to its Headquarters and Headquarters 
Company.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  The August 
1989 report from Northwestern reflects that it was the 
veteran's third hospitalization at that facility; however, of 
record is only one prior report of his inpatient care at 
Northwestern.  Also, the veteran has reported that he is 
currently receiving treatment at the Philadelphia, 
Pennsylvania, VA Medical Center, and the records of his care 
at that facility as similarly not of record.  In light of 
this decision, however, in which the Board finds that service 
connection is warranted for PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, for claims for service connection for PTSD, VA 
regulations, as amended in June 1999, require that three 
elements be present:  (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Gaines, 11 Vet. 
App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  64 Fed. Reg. 32807 (June 18, 
1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).

A review of the record shows that the RO&IC has confirmed and 
continued its denial of the veteran's claim for service 
connection for PTSD essentially because it determined that 
the record contained no evidence confirming the veteran's 
personal participation in any of his reported stressors.  In 
doing so, the RO&IC reasoned that none of his award or 
decorations conclusively shows that he participated in 
combat.

As noted above, the earliest medical evidence showing that 
the veteran was treated for psychiatric problems is the March 
1980 report from Northwestern.  That report shows that, in 
seeking treatment, the veteran provided a history of having 
had psychiatric problems since his discharge.  Further, he 
reported the onset of these problems was coincident with his 
service in Vietnam.  Following a three-week period of 
inpatient care, the veteran was diagnosed as having neurotic 
depression.  Significantly, the Board observes that the 
veteran did not file a claim of service connection for 
psychiatric disability until March 1997.  Thus, he was 
relating this history many years before it became the basis 
of a claim.  This enhances its credibility.  Further, the 
medical evidence dated during this appeal reflects that every 
examiner who has recently evaluated the veteran, both VA and 
private, has diagnosed him as having PTSD due to his 
experiences while serving in Vietnam.  Indeed, the physician 
who conducted the February 1999 VA psychiatric examination 
stated that, based on his review of the veteran's claims 
folder and his personal interview, that the veteran suffered 
from both PTSD and major depression due to his Vietnam 
service.  As such, the first and third elements required for 
a claim of service connection for PTSD have been satisfied.

With respect to the second element, credible supporting 
evidence that the claimed stressors actually occurred, the 
Board reiterates that if the evidence establishes that the 
veteran served in combat and the alleged stressor is related 
to that combat and is consistent with the circumstances, 
conditions and hardships of that service, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone is sufficient to establish the occurrence 
of the claimed in-service stressor.  Here, as pointed out by 
the RO&IC, the veteran is not in receipt of any medals 
identifying him as a combat veteran, such as the Purple 
Heart, Combat Infantryman Badge or Combat Action Ribbon.  As 
noted above, however, the veteran was personally awarded a 
"combat certificate" that identifies him as having served 
in combat in a unit that the military and the USASCRUR 
confirm was a combat unit.  Moreover, at least one of the 
veteran's alleged stressors, which have been unchanged during 
the course of this appeal, appears to be supported , i.e., 
being subjected to rocket or mortar attacks (as a member of 
the 196th aviation company at Lane Heliport, An So, until 
December 16, 1970).  Further, that stressor, as well as his 
assertion that he was attacked while in a truck convoy, is 
consistent with the circumstances, conditions and hardships 
of his service.  In light of the foregoing, the Board finds 
that there is independent credible evidence that supports 
some of the veteran's claimed in-service stressors.

In reaching this determination, the Board also recognizes 
that, unlike the "combat certificate" that was signed by 
both his Commanding General and Commanding Officer, the Army 
Commendation Medal and the USASCRUR report and supporting 
materials do not provide specific corroboration of the 
veteran's witnessing or participating in these events.  In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), however, the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

In sum, the evidence shows that VA examiners have diagnosed 
the veteran as having PTSD due to his in-service experiences 
that took place while he was serving in Vietnam.  Further, in 
light of the Court's decision in Suozzi, the Board finds that 
the record contains credible supporting evidence that some of 
the veteran's reported in-service stressors actually 
occurred.  In light of the foregoing, and in the absence of 
any contradictory medical evidence, the Board finds that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

